Citation Nr: 0215629	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  96-36 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post traumatic stress disorder (PTSD) prior to January 11, 
1996.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability prior to January 11, 1996.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1969.  

In a decision dated in March 2000, the Board denied 
entitlement to effective dates earlier than January 11, 1996 
for an evaluation in excess of 50 percent for PTSD and a 
TDIU.  The veteran duly appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In August 2000, the Court granted a Joint Motion for Remand 
and to Stay Further Proceedings, and vacated the Board's 
March 2000 decision.  The Court then remanded the case for 
compliance with the instructions contained in the Joint 
Motion.  In April 2001, the Board remanded the case to the RO 
for further development.  All requested development has been 
completed and the Board shall now proceed to readjudicate the 
claims.

The Court's August 2000 Order reflects that other issues 
decided by the Board in March 2000 were dismissed from the 
veteran's appeal.  

Before proceeding to the merits of the claims, however, the 
Board notes that the issues as phrased on the title page of 
the March 2000 decision were entitlement to effective dates 
earlier than January 11, 1996 for an evaluation in excess of 
50 percent for PTSD and a TDIU.  The issues were similarly 
phrased on the Court's August 2000 Order.  However, upon 
review of the documentation of record, most notably, an April 
1996 rating decision, a February 1999 Board remand, the March 
2000 Board decision, the August 2000 Joint Motion, and the 
April 2001 Board remand, it is clear that the effective date 
of any award is not in dispute.  In support, the Board notes 
that none of the aforementioned documents includes a 
reference to 38 C.F.R. § 3.400, the regulation that governs 
the effective date of an award.  As such, the Board finds 
that the issues as rephrased on the title page of this 
decision more accurately reflect the benefits sought.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to January 11, 1996, the veteran's PTSD was 
manifested by symptoms that did not more nearly approximate 
severe social and industrial impairment.

3.  Prior to January 11, 1996, the veteran's service-
connected disabilities were not shown to be of such severity 
as to preclude him from following a substantially gainful 
employment consistent with his education and work experience.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD prior to January 11, 1996 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.129, 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996).  

2.  The criteria for a TDIU prior to January 11, 1996 have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation, which was effective on 
November 9, 2000, has eliminated the well-grounded claim 
requirement, has expanded the duty of VA to notify the 
appellant and the representative, and has enhanced its duty 
to assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  See generally 
VCAA.  

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The Court has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  That analysis would appear to include cases 
which had been decided by the Board before the VCAA, but were 
pending in Court at the time of its enactment.  However, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recently held that only section 4 of 
the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002).  

Even assuming for arguments sake that the provisions of the 
VCAA are applicable to pre-VCAA decisions of the Board, a 
review of the claims file reveals that all notification and 
development actions required by the VCAA have been fulfilled.  
See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has 
the fundamental authority to decide a claim in the 
alternative.)  

By virtue of the April 1996 Statement of the Case (SOC), and 
the July 1999 and June 2002 Supplemental Statements of the 
Case (SSOC), the veteran was provided notice of the 
information, medical evidence or lay evidence necessary to 
substantiate the claims on appeal.  The SOC and subsequent 
SSOCs also notified the veteran of the pertinent laws and 
regulations, as well as his due process rights.  

In addition, although the Court's August 2000 remand serves 
to vacate the Board's March 2000 denial and its legal 
efficacy, the Board's prior discussion nonetheless remains a 
matter of record, and one which was clearly provided to the 
veteran.  Examination of the now-vacated decision reveals 
that the Board clearly articulated the relevant law and 
regulations and discussed these legal provisions in the 
context of the evidence then of record.  In other words, 
through the Board's March 2000 denial, the veteran has 
already had an extensive advisement of the evidence that 
would be required to substantiate these claims.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, VA treatment records and 
reports of VA examinations.  The veteran has not identified 
any outstanding records.  The RO completed the development 
ordered in the Board's April 2001 remand to the extent 
possible.  In May 2001, the RO received records from the 
Social Security Administration.  The Board notes that in 
correspondence dated in May 2001, the RO requested that the 
veteran's representative provide evidence documenting the 
veteran's position as a caretaker at a ranch during the 
period of 1990 to 1996; however, no reply was received.  In 
correspondence dated in May 2002, the RO notified the veteran 
that no response had been received from his attorney and 
requested that he provide the necessary documentation.  The 
correspondence also requested that he identify any additional 
evidence he wanted VA to obtain.  The veteran did not 
respond.  The Court has held that VA's duty to assist the 
veteran is "not always a one-way street" and that the veteran 
must be prepared to cooperate with VA's efforts to obtain all 
relevant evidence.  Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds 
nothing in the new legislation indicating an intent to 
relieve the claimant of any obligation to cooperate.

The record reflects that the veteran received detailed 
information as to not only what evidence was required to 
substantiate the claims, but also as to the obligations of VA 
and the veteran in obtaining evidence.  In this regard, the 
Board particularly notes the RO letter to the veteran in May 
2002.  This letter not only explained in plain language what 
evidence was needed to substantiate the claims, it also 
explained what the essential contents of that evidence must 
be, and advised the claimant of both what VA would do to 
obtain evidence and what type of evidence he should submit on 
his own behalf.  Hence, the Board concludes that the 
correspondence discussed above demonstrates compliance with 
VA's notification requirements to the extent required by law.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Since the veteran has already been informed of the evidence 
needed to substantiate his claims and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
veteran and his representative have pointed to no actions 
they believe need be taken.  Therefore, there is no prejudice 
to the veteran in the Board proceeding to adjudicate the 
merits of the claims.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Factual Background

The history of the subject disability shows that the veteran 
was originally granted service connection for PTSD and 
assigned a 50 percent rating by the RO in July 1993, 
effective May 4, 1990, based on evidence which included 
service and VA medical records.  VA treatment records were 
indicated to first note characteristic symptoms of PTSD on 
May 4, 1990, at which time the veteran complained of 
intrusive thoughts, depression, flashbacks, isolation and 
anger.  

Records from a Vets Center, dated in June 1991, were noted to 
assess moderate to severe PTSD.

VA outpatient records from June to August 1991 reflect that 
in June 1991, the veteran complained of sleep problems, 
depression, intrusive thoughts, and nightmares about Vietnam.  
A VA medical statement from July 1991 reflects that this 
examiner believed that the veteran had moderate to severe 
PTSD.  In July 1991, the veteran also related frustration 
over the treatment of his skin cancer by the VA.  In August 
1991, the veteran reported a continuation of his symptoms of 
agitation, sleep disorder, anger, nightmares about Vietnam, 
etc.  

VA outpatient records from October and November 1991 reflect 
that the veteran's problem was PTSD and that he reported 
bitterness and anger.  In November 1991, it was noted that 
the veteran was a caretaker of a ranch where he had a free 
house without an indoor toilet or hot water.  He had 
apparently been living this way for 15 years and his 
utilities were now being paid by his girlfriend.  

VA psychiatric examination in March 1992 was noted to reveal 
then-current complaints of depression, anxiety, and mistrust 
of the government.  It was also noted that the veteran went 
to junior college and the University of Montana from 1969 to 
1975, and obtained a degree in forestry.  The veteran also 
reported that he had held a variety of positions until July 
1991, at which time he left a company because he felt 
underpaid.  The veteran further reported that he did not get 
along with supervisors and co-workers, and that he drank a 
six-pack each month.  He denied recent drug use and recounted 
his inservice stressors.  He was not receiving regular 
therapy or medication and mental status examination revealed 
that he was somewhat angry and presented a serious affect.  
Although insight was present, judgment was noted to be 
deficient, and the veteran described his mood as bitter, 
angry and depressed.  He related that he lived with a 
girlfriend and did house chores.  He further indicated that 
he would also look for work and that his social life was 
constricted with few friends.  He did not trust people, had a 
poor self-image, and experienced PTSD cardinal symptoms of 
flashbacks, social isolation, startle response, sleep 
disturbance, nightmares, survivor guilt, impaired 
concentration, and anger.  The diagnosis was PTSD productive 
of a moderate industrial impairment and a severe social 
impairment.

A private March 1992 State of Montana social and 
rehabilitation services report reflects that this examiner 
was unable to give a definitive statement about how disabling 
the veteran's PTSD was, but that it was the examiner's 
impression that this was not the veteran's major problem at 
this time.

An April 1992 mental status examination that was also 
conducted in connection with the veteran's claim for 
disability benefits with the State of Montana, revealed that 
the veteran reported that his work experience was primarily 
in logging and related fields, and that he lived an isolated 
and somewhat primitive lifestyle on a ranch where he was the 
caretaker.  The veteran further reported numerous symptoms of 
PTSD, including sleep problems and frequent nightmares.  He 
further related being angry and erratic in interpersonal 
relationships.  He also described flashbacks and feelings of 
survivor guilt.  He had never been married and had held 
numerous positions due to his irritability and problems 
getting along with others.  The veteran sometimes had a 
girlfriend with him, at which time he would have some 
assistance with chores.  He described a very limited social 
life, mostly consisting of infrequent visits from other 
veterans who lived in the general area.  The appropriate 
diagnosis was noted to be PTSD with moderate difficulty 
maintaining social functioning when functioning at his best, 
and marked difficulty when functioning less optimally, which 
was noted to be a significant percentage of the time.  
Deficiencies of concentration, persistence or pace would 
often occur and episodes of deterioration or decompensation 
in work or work-like settings would be repeated.

The April 1992 examiner went on to comment that the veteran 
could be expected to have severe difficulty sustaining 
employment in a setting where he had to interact consistently 
with the public, or with demands from a supervisor.  

VA outpatient records from April to December 1992 reflect 
that in April 1992, the veteran was noted to be isolated and 
had trouble with people.  It was further noted that while the 
veteran had not worked since July 1991, he currently had a 
girlfriend and did caretaking for 190 acres.  In May 1992, it 
was noted that the veteran was buying a property in Trout 
Creek, Montana.  In July 1992, the veteran reported that his 
sleep was poor and that he was tense.  He also related that 
he now had a female roommate.  In October 1992, it was 
indicated that the veteran had not worked since September 
1992.  At this time, the veteran reported that he did not 
want to be around people.  

At the time of a hospitalization for alcoholism in December 
1992, the veteran indicated that he was currently living in a 
common law relationship in a remote area of Montana.  The 
veteran further explained that he did not trust women and 
that he had an on and off relationship over the previous 15 
years with a female companion.  The veteran described himself 
as a loner.  His Minnesota Multiphasic Personality Inventory 
(MMPI) profile was noted to depict a man who was socially 
isolated, kept people at an emotional distance, and avoided 
close relationships.  A significant amount of anger was also 
indicated and the examiner stated that the veteran was likely 
to show irritability in treatment situations.  He further 
acknowledged an intense anger towards the government and had 
problems with anger.  

VA outpatient records for the period of January to July 1993 
reflect that in January 1993, the veteran had just completed 
an alcohol program at Fort Harrison VA medical center and was 
now interested in getting into the Denver, Colorado VA PTSD 
program.  He reported that he had sleep problems and was 
irritable.  Over the period of January to July 1993, the 
veteran was seen periodically for both alcohol abuse and 
PTSD.  In May 1993, it was indicated that the veteran had 
severe PTSD.  At the end of July 1993, the veteran was noted 
to have had no alcohol since December 1992, and that he had 
been going to a PTSD group.  A history of drug abuse was 
noted in addition to convictions for selling amphetamines.  
This was followed by a period of heavy drinking and problems 
with authority.  The veteran noted that he had been recently 
awarded Social Security Administration (SSA) benefits and a 
50 percent evaluation for PTSD by the VA.  The veteran 
reported that he received back pay in excess of $20,000, and 
wanted to buy real estate and live in a rural area.  It was 
further noted that the veteran believed he could not work and 
that he planned to appeal the award for PTSD.

As was noted above, a July 1993 rating decision granted 
service connection for PTSD and assigned a 50 percent 
evaluation, effective from May 4, 1990.

Psychiatric evaluation in connection with the veteran's SSA 
disability claim in August 1993 revealed that the veteran 
reported being disabled because of T-cell lymphoma, back 
problems, PTSD, bad knees, and substance abuse.  The veteran 
noted that he had been followed at the VA medical center for 
chronic PTSD and in the past, at a Vet Center.  The veteran 
denied social contacts and was able to live alone.  
Collateral information supplied from the veteran's 
"sometimes girlfriend" in July 1993 was noted to reflect 
that the veteran was a loner and did not interact with 
others.  He had friends but did not visit them, and although 
this "sometimes girlfriend" indicated that she had known 
the veteran for about 15 years, she described him as always 
being alone.  A narrative diagnostic study from December 1992 
was noted to indicate that the veteran did not trust women 
and had an on and off relationship with a woman for the 
previous 15 years.  Additional information from the veteran's 
mother, dated in August 1993, confirmed that the veteran had 
limited contact with others and did not want to talk or see 
anyone.  

The August 1993 examiner summarized that the veteran lived an 
isolated lifestyle and that the veteran's social functioning 
appeared to be markedly limited.  He further commented that 
the veteran was isolated, secluded, and avoided contact with 
others, and although he appeared capable of maintaining some 
superficial, brief contact with others, overall, he was quite 
socially impaired.  The veteran's concentration, persistence, 
and pace were quite variable, and he was reported to be 
anxious, had flashbacks, and presented with numerous symptoms 
of PTSD.  He found that it was likely that the veteran's 
concentration would be compromised in a setting where he had 
to deal with people, traffic, etc. 

A VA outpatient record from October 1993 reflects that the 
veteran was service connected for PTSD, and that his memory 
and attention were adequate.  The veteran reported that he 
hoped to live in his own house on land in Trout Creek, 
Montana, and that he had been doing caretaker work for 
someone in return for rent.  The veteran further indicated 
that he was continuing in his Vietnam group and currently had 
a girlfriend.

VA outpatient records for the period of February to September 
1994 reflect periodic treatment for PTSD and that in May 
1994, the veteran reported receiving visits from his ex-
girlfriend.  In September 1994, the veteran related that he 
had been raising a garden and also working on a home.  He 
further indicated that he was in the process of buying 20 
acres and lived in a basement.  

VA PTSD examination in September 1994 revealed that the 
veteran's last employment was sawing logs for several months 
in Trout Creek, after which he quit following a fight.  A 
physician's report was noted from April 1992, in which the 
examiner indicated that there was slight limitation because 
of PTSD because of his activity of daily living.  His social 
limitation was noted to be moderate and that a Dr. P. 
believed that as of that time, the veteran's social handicap 
inhibited the veteran's industrial ability.  At this time, 
the veteran indicated that his had completely limited his 
social life, and that although his girlfriend had moved back 
in with him, he did not like this and preferred to be alone.  
He continued to complain of flashbacks once or twice a week.  
Mental statue examination revealed that the veteran reported 
problems being around people.  The diagnosis included PTSD, 
and as far as psychological stressors were concerned, the 
examiner indicated that this was hard to assess.  The veteran 
was found to live by himself by choice.  It was further 
indicated that he still had problems sleeping, some intrusive 
thoughts and some nightmares probably of at least the 
moderate level, but that his main disability seemed to be 
socializing, some of which seemed to be from choice.  

VA outpatient records from October to December 1994 reflect 
that in October 1994, the veteran was seen for depression, 
but denied being depressed at the time of the consultation.  
The diagnosis was history of PTSD with no evidence of major 
depression.  In November 1994, the veteran again complained 
of problems with anger and irritability, especially when 
dealing with people or the government.  The assessment was 
history of PTSD with occasional irritability.  In December 
1994, the veteran reported trouble with people and that he 
just avoided them.  

In a letter received by the RO in December 1994, the veteran 
indicated that in 1993 and 1994, he had been unable to obtain 
any employment, and that from June to September 1992, he 
worked for L. Logging.  In February and May 1991, he worked 
for N. Logging, and in 1990, he worked for another logging 
company from April to September, V. T. Products for one week 
in October, and S. Excavating for one week in December. 

VA outpatient records for the period of April to November 
1995, reflect that in April 1995, the assessment was severe 
PTSD.  In July 1995, the diagnosis included PTSD, mixed 
substance abuse, moderate.  The examiner noted that the 
veteran reported staying away from people.  It was further 
noted that the veteran was primarily concerned with 
compensation issues.  During this particular consultation, 
the veteran apparently spent all of the time discussing the 
need for further disability and referred to a copy of VA 
regulations about disability opinions.

A VA outpatient record from January 11, 1996 reflects that 
the veteran's then-current symptoms of PTSD had made it 
impossible for him to maintain a steady employment record and 
that the veteran had a long history of obtaining positions 
without maintaining them.  At this point, the examiner 
commented that the veteran appeared to be totally 
unemployable and the diagnosis was PTSD, moderate to severe 
and chronic, and that the veteran was totally unemployable 
due to stress levels.  

In April 1996, the evaluation for PTSD was increased to 100 
percent, effective January 11, 1996.  

Analysis

I.  Evaluation in Excess of 50 Percent for PTSD Prior to 
January 11, 1996

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

The Court has held that an appeal from an initial rating, as 
in this case, is a separate and distinct claim from a claim 
for an increased rating.  Fenderson v. West, 12 Vet App 119 
(1999).  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings.  
Id. at 126.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

Prior to January 11, 1996, the veteran's service-connected 
PTSD has been evaluated as 50 percent disabling pursuant to 
38 C.F.R. § 4.132, Diagnostic Code 9411, under the "old" 
rating criteria for neuropsychiatric disabilities (effective 
prior to November 7, 1996).  The "old" criteria direct that 
a 50 percent evaluation is warranted if there is considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people and where the 
reliability, flexibility, and efficiency levels are so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996).  

A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired, and where psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

A 100 percent evaluation is to be granted when the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
when there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities resulting in profound retreat from mature 
behavior; or when the veteran is demonstrably unable to 
obtain or retain employment.  Hence, the older rating 
criteria set forth three independent bases for granting a l00 
percent evaluation, pursuant to Diagnostic Code 9411.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994).

With respect to the retroactive application of the criteria 
in effect since November 7, 1996, VA's General Counsel 
initially provided the following guidelines as to the 
relationship between the old and the new rating criteria for 
mental disorders:

. . . among other changes, the November 1996 
final rule established, in 38 C.F.R. § 4.130, 
a 'general rating formula for mental 
disorders' which identifies specific symptoms 
and manifestations of mental disorders 
associated with different percentage 
disability ratings.  That formula replaced 
the general rating formulas for psychotic 
disorders, organic mental disorders, and 
psychoneurotic disorders previously contained 
in 38 C.F.R. § 4.132, under which the various 
percentage ratings were based largely upon 
whether the claimant's social and industrial 
impairment due to a mental disorder was most 
accurately characterized as 'total,' 
'severe,' 'considerable,' 'definite,' or 
'mild.'  

The purpose of the amendment was to remove 
terminology in former 38 C.F.R. § 4.132, 
which was considered non-specific and subject 
to differing interpretations, and to provide 
objective criteria for determining 
entitlement to the various percentage ratings 
for mental disorders.  See 60 Fed. Reg. 
54,825, 54,829 (1995).  

4.  On its face, the amended regulation is 
neither more nor less beneficial to claimants 
than the prior provisions.  In some cases, 
the amended regulation may be no more 
beneficial to the claimant than the prior 
provisions, because the evidence in the case 
does not reflect symptoms or manifestations 
associated with a higher rating under the 
amended regulation.  In other cases, however, 
although the amendments were not designed to 
liberalize rating criteria, the amended 
regulation may be more beneficial to a 
claimant because the evidence indicates that 
the claimant has symptoms or manifestations 
which, under the amended provisions, are 
associated with a rating higher than that 
which may have been assigned by the AOJ under 
the prior, non-specific and more subjective 
regulations.  Accordingly, it will be 
necessary for those with adjudicative 
responsibilities to determine, on a case-by-
case basis, whether the amended regulation, 
as applied to the evidence in each case, is 
more beneficial to the claimant than the 
prior provisions.

VAOPGCPREC 11-97.  In light of this guidance, it appears the 
General Counsel ruled that the revised criteria were not 
designed as a liberalizing change, thus by implication that a 
retroactive award or increase of a disability evaluation 
would not be expressly barred by 38 U.S.C.A. § 5110(g) (West 
1991); 38 C.F.R. § 3.114 (1999).  

Notwithstanding the General Counsel's opinion, in Rhodan v. 
West, 12 Vet. App. 55 (1999), the Court addressed the 
effective date of the revised criteria for rating mental 
disorders in what was apparently a claim for increase 
involving PTSD.  (The Board notes that the facts presented in 
Rhodan and its companion Haywood were not clear as to whether 
the appeals arose from original claims or were claims for 
increase.)  The Court held:

	Regardless of the exact administrative 
posture of the proposed changes to the 
regulations, there is no doubt as to which 
version was applicable at the time of either 
[Board] decision at issue here.  It is well 
settled that the rulemaking procedures of the 
Administrative Procedure Act (APA), 5 U.S.C. 
§§ 552, 553, govern the VA regulatory 
process. See 38 U.S.C. § 501(c), (d); Fugere 
v. Derwinski, 1 Vet. App. 103, 107 (1990). 
Sections 553(d) and 552(a)(1)(D) of title 5 
mandate, absent some specific exceptions 
listed at § 553(d)(1)-(3), that the effective 
date of a regulation must be 30 days after 
the date of publication of the adopted 
regulation in the Federal Register.  Until 
the statutory 30 days have passed, the 
regulation is not lawfully effective. See 
Rowell v. Andrus, 631 F.2d 699, 704 (10th 
Cir. 1980).  Thus, prior to November 7, 1996, 
the revised regulations at issue here were 
not lawfully effective.

	Nor do the revised regulations allow for 
their retroactive application prior to 
November 7, 1996.  When the Secretary adopted 
the revised mental disorder rating schedule 
and published it in the Federal Register, the 
publication clearly stated an effective date 
of November 7, 1996.  Because the revised 
regulations expressly stated an effective 
date and contained no provision for 
retroactive applicability, it is evident that 
the Secretary intended to apply those 
regulations only as of the effective date. 
See Allin v. Brown, 6 Vet. App. 207, 211 
(1994). 

	The Secretary's legal obligation to 
apply November 7, 1996, as the effective date 
of the revised regulations prevents the 
application, prior to that effective date, of 
the liberalizing law rule stated in Karnas. 
"[W]here compensation, dependency and 
indemnity compensation, or pension is awarded 
or increased pursuant to any Act or 
administrative issue, the effective date of 
such an award or increase. . . shall not be 
earlier than the effective date of the Act or 
administrative issue."  38 U.S.C. § 5110(g).  
This effective date rule prevents the 
application of a later, liberalizing law to a 
claim prior to the effective date of the 
liberalizing law. See DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997); see also McCay v. 
Brown, 9 Vet. App. 183, 187 (1996) ("plain 
language of section 5110(g) prohibits a 
retroactive award prior to the effective date 
of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  Accordingly, the Court 
holds that for any date prior to November 7, 
1996, the Board could not apply the revised 
mental disorder rating schedule to a claim.

Under this analysis, the claimant as a matter of law could 
not receive a rating on the basis of the revised criteria 
prior to November 7, 1996.  

The Board notes that subsequently, the Federal Circuit 
vacated Rhodan in Haywood v. West, No. 99-7056 (Fed. Cir. 
October 28, 1999).  Haywood involved an appeal over the issue 
of entitlement to fees and costs under the Equal Access to 
Justice Act.  Haywood argued that the government's position 
was not substantially justified because the Board did not sua 
sponte reconsider its decision following a change in the 
applicable law that occurred during his 120-day period for 
appeal following the date of the Board's decision.  The 
Federal Circuit expressly noted that it was vacating Rhodan 
and remanding to the Court for adjudication of the statutory 
challenge raised by Mr. Haywood concerning the "putative" 
duty of the Board to sua sponte reconsider its decision, and 
"[t]he only thing we decide in this opinion is that the case 
is remanded for further adjudication" by the Court.   In 
light of these circumstances, the Board acknowledges that 
Rhodan is not currently a controlling precedent, however, the 
Board finds the statutory analysis persuasive as to whether 
rating criteria are retroactively applicable prior to their 
effective dates, and thus limit the applicability of Karnas 
v. Derwinski, 1 Vet. App. 308 (1991) on the facts of this 
case.  Nothing argued or decided in Haywood facially 
challenges the analysis as to the retroactive applicability 
of the change in the rating criteria.

In light of these considerations, the veteran's PTSD 
manifestations prior to January 11, 1996 should be evaluated 
only under the rating criteria in effect prior to November 7, 
1996.  It appears that after the effective date of the change 
in rating criteria, manifestations must be considered under 
both the "old" and "new" rating criteria, and the rating 
assigned should be in accordance with whichever criteria are 
more favorable.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board has reviewed the evidence for the period from May 
4, 1990 to January 10, 1996 with respect to this claim.  The 
positive evidence in support of an increased rating includes 
the assessments that the PTSD was "moderate to severe" at a 
Vet Center in June 1991, and on a VA medical statement in 
July 1991.  An outpatient entry in May 1993 noted "severe" 
PTSD.  The Board notes that none of these entries contained 
detailed findings and analysis to support the assessments.  
Accordingly, the Board attaches limited weight to these 
opinions.  Moreover, the assessments that the range of 
disability was "moderate to severe" are ambiguous as to 
whether "severe" industrial impairment is demonstrated.

A mental status evaluation in April 1992 for the state 
resulted in an opinion that the PTSD would produce moderate 
social difficulty when the claimant was function at best and 
marked impairment when he was functioning less optimally.  
The PTSD was indicated to produce deficiencies of 
concentration, persistence or pace would often occur and 
episodes of deterioration or decompensation in work or work-
like settings would be repeated.   The veteran could be 
expected to have severe difficulty in a setting where he had 
to interact with the public consistently or with demands from 
a supervisor.  This assessment, supported by findings and 
analysis, is of greater weight than the outpatient entries, 
but does not clearly demonstrate the presence of severe 
industrial impairment in an average occupational setting, as 
opposed to settings requiring consistent public contact and a 
demanding supervisor.
 
The evidence against the claim is extensive and of more 
probative weight.  On VA examination in March 1992, the PTSD 
was assessed as producing severe social but moderate 
industrial impairment.  A private examiner for the state that 
same month declined to give an overall assessment, but noted 
that PTSD was not the veteran's major problem.  In August 
1993, a psychiatric examiner again found the veteran had 
marked social limitation.  He described symptoms of PTSD, but 
did not provide an overall assessment of their impact on the 
veteran's industrial adaptability.  The September 1994 VA 
examination produced an assessment that the veteran's 
difficulty sleeping, some intrusive thoughts and some 
nightmares produced at least moderate difficulty, but the 
veteran's main problem was socializing, and part of that was 
from choice.  In October and November 1994, the assessment 
was history of PTSD.  In July 1995, an interim summary 
diagnosis was PTSD, mixed substance abuse, moderate.  
Basically, the opinions of several examiners, both VA and for 
the state, did not indicate severe or greater industrial 
impairment due to PTSD, and these opinions were well 
supported by findings and analysis.

While the Board clearly recognizes that there were several 
diagnoses of severe PTSD during the relevant time frame, 
severe PTSD does not necessarily correlate to severe social 
and/or industrial impairment, and that further investigation 
into the circumstances surrounding the veteran's disability 
is warranted.  In this regard, while the veteran had held 
jobs as a sawyer for only short periods in 1990, 1991, and 
1992, and none by his report in either 1993 or 1994, he had 
continuously held the position of caretaker of a ranch in 
Montana for which he lived rent-free for a number of years 
prior to January 11, 1996.  Moreover, while the veteran 
continuously voiced difficulty with people, he acknowledged 
living with a girlfriend at least intermittently during the 
subject time frame and that he would sometimes get together 
with other veteran's in the area.  The Board also finds it 
significant that at least one examiner has expressed the 
opinion that the veteran's rural isolation was by choice, and 
this would seem to be consistent with the veteran's comments 
in July 1993 that he wanted to buy real estate and live in a 
rural area.

In short, while the Board recognizes that there is a social 
and industrial impairment associated with the veteran's PTSD 
between May 4, 1990 and January 10, 1996, the assessments of 
a number of evaluators, based on full examination, review of 
the history and supported by findings and analysis, do not 
support the conclusion that severe social industrial 
impairment was present.  Those opinions are of clearly 
greater weight than the positive evidence in support of a 
rating in excess of 50 percent.  Moreover, the Board finds 
that actions of the veteran are more telling than his self 
assessment of his disability, and that those actions 
demonstrate an ability to maintain relationships with a 
female companion, his mother, and the owner of a ranch where, 
at least during the subject time frame, he service as a 
caretaker in return for living rent-free.  This evidence 
further buttresses the conclusions of the examiners who did 
not find severe or greater impairment due to PTSD.

As the Joint Motion noted, for the period of May 1990 to 
January 1996, a 70 percent rating under Diagnostic Code 9411 
required both severe social impairment and severe industrial 
impairment.  The schedular criteria in this matter does not 
provide a 70 percent evaluation for severe social impairment 
alone, even if the presence of severe social impairment is 
established.  

In evaluating impairment resulting from psychiatric disorders 
under the criteria in effect prior to November 7, 1996, 
social inadaptability is to be evaluated only as it affects 
industrial adaptability.  The principle of social and 
industrial inadaptability, the basic criterion for rating 
mental disorders, contemplates those abnormalities of 
conduct, judgment, and emotional reaction which affect 
economic adjustment, i.e., which produce impairment of 
earning capacity.  38 C.F.R. § 4.129 (effective prior to 
November 7, 1996).  Note (1) of former 38 C.F.R. § 4.132 also 
provides that social impairment per se will not be used as 
the sole basis for any specific percentage evaluation, but is 
of value only in substantiating the degree of disability 
based on all of the findings.  38 C.F.R. § 4.132, Note (1).

Consequently, under the "old" criteria, the Board must find 
that the veteran's PTSD and the level of social and 
industrial impairment caused by that disability prior to 
January 11, 1996, while considerable, did not more nearly 
approximate the criteria for the next higher rating of 70 
percent, i.e., severe social and industrial impairment under 
38 C.F.R. § 4.132, Diagnostic Code 9411, 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.7.

Clearly, the veteran's service-connected PTSD did not meet 
the type of total occupational and/or social impairment 
warranted for a 100 percent rating under the "old" 
criteria.  Once again, the Board notes that the veteran has 
essentially been employed for many years as a caretaker, and 
has also maintained at least one long-term relationship with 
a female companion.  The Board further notes that with 
respect to the veteran's numerous short-term logging jobs, 
the record reveals that these jobs are physically demanding 
and the veteran has several significant nonservice-connected 
physical disabilities which would have an effect on the 
veteran's ability to engage in such activities.  These 
disabilities were also found by at least one physician to be 
the primary reason for industrial impairment.  

Therefore, based on all of the foregoing, the Board finds 
that there is no basis for a "staged" rating prior to 
January 11, 1996 under the previous criteria of Diagnostic 
Code 9411.  38 C.F.R. §§ 4.7, 4.132, Diagnostic Codes 9400, 
9411 (effective prior to November 7, 1996); Fenderson v. 
West, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased evaluation.

II.  Entitlement to a TDIU Prior to January 11, 1996

In connection with the veteran's current claim for a TDIU 
prior to January 11, 1996, the Board finds that some of the 
basic facts are not in dispute.  Service connection is in 
effect for PTSD for the period, rated 50 percent disabling, 
and mycosis fungoides rated as 10 percent disabling.  By the 
action above, the ratings assigned to the veteran's service-
connected disabilities has not changed.  According to the 
record, the veteran completed high school and upon his 
discharge from the service, obtained a degree in forestry.  
The record further reveals that as of 1996 the veteran had 
served as a caretaker at a ranch in Trout Creek, Montana for 
many years, and had last worked as a sawyer in the logging 
industry in 1992.  

Total disability evaluations based on individual 
unemployability may be assigned where the schedular rating 
for the service-connected disability or disabilities is less 
than 100 percent when it is found that service-connected 
disabilities are sufficient
to produce unemployability without regard to advancing age.  
38 C.F.R. §§ 3.321, 3.340, 3.341, and 4.16.  Such a rating 
may be assigned when certain percentage requirements are met, 
under 38 C.F.R. § 4.16(a), or on an extraschedular basis when 
the percentage standards are not met.  Under 38 C.F.R. 
§ 4.16(a) if there is only one disability, it must be ratable 
at 60 percent or more (with disabilities of common etiology 
counted as one disability), or if there are two or more 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  In this 
case, since there has been no increase in the ratings 
assigned to the veteran's service-connected disabilities 
prior to January 11, 1996, the threshold eligibility 
percentage requirements of 38 C.F.R. § 4.16(a) have not been 
met.  Specifically, when the evaluations for the veteran's 
service-connected disabilities during this period are 
combined, the resulting combined evaluation of 60 percent 
(determined by application of the combined rating table in 
38 C.F.R. § 4.25 (2002)), would not meet the schedular 
requirements set forth in 38 C.F.R. § 4.16(a).

The Board recognizes that the veteran has a significant 
impairment resulting from his PTSD which affected him 
industrially prior to January 11, 1996.  Such recognition is 
evidenced by the percentage rating currently assigned for 
that period.  There is no evidence that his service connected 
mycosis fungoides produced any industrial impairment during 
this period, and thus it is not a factor in determining 
whether the veteran was unemployable at that time.  While the 
Board observes that the veteran is restricted from certain 
occupations due to his service-connected PTSD, the Board does 
not find that this disability, in and of itself, renders the 
veteran unemployable to pursue some form of substantially 
gainful employment, including sedentary work, consistent with 
his level of education, which included a degree in forestry.  
Specifically, the veteran acted as caretaker of a ranch 
throughout the entire relevant time frame and many years 
prior thereto, and the owner obviously had developed a 
significant amount of trust in the veteran to continue their 
relationship over such an extended time period.  In addition, 
as was noted earlier, while the veteran has claimed isolation 
and social impairment, he has also maintained a long-term 
relationship with a girlfriend for many years.  The Board 
does not find the record contains any countervailing 
evidence, of even remotely equal weight, that the veteran is, 
in reality, unemployable due to service-connected disability.

Accordingly, the Board does not find that his service-
connected disabilities preclude him from securing or 
following a substantially gainful occupation.  Consequently, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for a TDIU prior to January 11, 
1996.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.

Parenthetically, the Board notes that the Board has limited 
its analysis to whether a total disability rating based on 
individual unemployability was warranted from May 4, 1990 to 
January 10, 1996, and not earlier.  First, the veteran's 
representative has indicated that this claim is limited to 
this time frame (Page 4 of the representative's brief of 
January 1999).  

Secondly, the issue of entitlement to an effective date 
earlier than May 4, 1990 for the assignment of a total 
disability rating based on individual unemployability has not 
been developed on appeal and is therefore not a matter for 
current appellate consideration. 



ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
prior to January 11, 1996 is denied.

Entitlement to a TDIU prior to January 11, 1996 is denied.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

